Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
12. (New) A semiconductor structure, comprising: 
a substrate, containing first doping ions and including a pixel region, the pixel region including a photosensitive region and a floating diffusion region adjacent to the photosensitive region; 
a deeply doped region, in the photosensitive region of the substrate and containing second doping ions with a type different from the first doping ions; 
a floating diffusion area, in the floating diffusion region of the substrate and containing third doping ions with a type different from the first doping ions; 
a gate structure on the substrate at a junction of the photosensitive region and the floating diffusion region; 
a sidewall spacer on the photosensitive region of the substrate, on sidewalls of the gate structure, and on a top of the gate structure in the photosensitive region; a first doped region located in the floating diffusion area on one side of the gate structure, the 
a silicide block on sidewalls of the gate structure in the pixel region, on top of the gate structure, on the first doped region and the metal connection layer; 
an etching stop layer conformally covering the silicide block; 
an interlayer dielectric layer on the substrate exposed by the gate structure, the interlayer dielectric layer covering the gate structure; and -6-Attorney Docket No. 00158.0513.01 US 
Application No. 16/526,761source/ drain contact plugs, in the interlayer dielectric layer and electrically connected to the metal connection layer, wherein the source/drain contact plugs sequentially through the interlayer dielectric layer, the etching stop layer, and the silicide block to contact with the metal connection layer.  

Allowability Notice
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
           The Applicants’ replies make evident the reasons for allowance, satisfying the “record as a whole” provision of the rule 37 CFR 1.104(e). Specifically, the substance of applicants’ remarks, filed 1/27/2021 with the amended claims, are persuasive, as such the reasons for allowance are in all probability evident from the record and no statement is deemed necessary (see MPEP 1302.14).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHED AHMED whose telephone number is (571)272-3477.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on 571-272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
							/SHAHED AHMED/